REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record fails to disclose or suggest a hybrid driver comprising a high-speed differential driver circuit including a first transistor and a second transistor; a low-speed driver circuit including a third transistor; a logic circuit; first and second high-speed differential input signals; a first low-speed input signal; a mode selection signal; first control signals; and second control signals with the connections and operations as recited in the claim.
Claims 2-11 are allowed because they depend on claim 1.
Claim 12 is allowed because the prior art of record fails to disclose or suggest a hybrid driver comprising “first and second driver circuits, each of the first and second driver circuits including first and second series-connected transistors, and a third transistor coupled in parallel with the first transistor” in combination with other limitations recited in the claim.
Claims 13-15 are allowed because they depend on claim 12.
Claim 16 is allowed because the prior art of record fails to disclose or suggest a method comprising the limitations “in a high-speed differential signaling mode of operation, coupling a second output node through a third switching element to the first supply voltage node or through a fourth switching element to the reference voltage node in response to a second high-speed differential input signal; and in a low-speed signaling mode of operation, coupling the second output node in parallel through the third switching element and through a sixth switching element to the second supply voltage node or through the fourth switching element to the reference voltage node in response to a second low-speed input signal” in combination with other limitations recited in the claim.
Claims 17-20 are allowed because they depend on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842